Citation Nr: 0724048	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
service-connected mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by which the RO denied, 
inter alia, entitlement to an evaluation in excess of 30 
percent for the veteran's service-connected mood disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled to appear for a hearing before a 
traveling Veterans Law Judge at the RO on September 21, 2006.  
He received notice of the date, time, and location of the 
hearing in an August 2006 letter.  A reminder notice was sent 
to him on September 9, 2006.  

On September 20, 2006, one day before the scheduled hearing, 
the veteran indicated in writing that he would not be able to 
attend the scheduled hearing, and asked that it be postponed.  

In a July 2007 letter, the veteran's supervisor wrote that 
the veteran could not attend the September 2006 hearing 
because the VA prosthetic lab where the veteran was employed 
was understaffed and experiencing a high patient volume.  An 
absence by the veteran to attend his hearing would have 
created additional hardship at the prosthetic lab, and he was 
unable to take the day off due to a heavy workload and lack 
of coverage.

In light of the fact that the veteran could not take leave 
from work due to a staffing shortage at the prosthetic lab 
and because his inability to be absent from work was not 
necessarily foreseeable, good cause has been shown to 
reschedule the veteran's hearing.  See 38 C.F.R. § 20.704(c) 
(2006).  The veteran, through no fault of his own, was not 
able to be absent from work; therefore, to notify the RO of 
his inability to be present for the hearing two weeks before 
the hearing date would have been virtually impossible.  

The veteran is reminded that the Board took into 
consideration the very important nature of his work; however, 
he is asked to anticipate any impediments to attending 
hearings in the future so that he an make timely requests for 
changes.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  The veteran should be 
notified of the date, time, and place of 
such a hearing by letter mailed to his 
current address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



